 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Anthony Eric Emerson,                           No. CV-16-00229-TUC-DCB
10                     Plaintiff,                        ORDER
11       v.
12       Corizon Incorporated, et al.,
13                     Defendants.
14
15             The Court having reviewed the status report filed by Plaintiff’s counsel, dated
16   February 13, 2019, it appears that the case management schedule1 needs to be reviewed by
17   the Court.
18             IT IS ORDERED that, pursuant to Rule 16, Federal Rules of Civil Procedure, a
19   Pretrial Scheduling Conference is set for Tuesday, April 9, 2019 at 11:30 a.m.            The
20   conference will be held telephonically with the Judge's law clerk, Greer Barkley.
21   Plaintiffs' counsel shall initiate the conference call with all appropriate parties on the line
22   to (520) 205-4560.
23             Counsel are directed to consult the Federal Rules of Civil Procedure for the
24   objectives of the conference.
25             IT IS FURTHER ORDERED that counsel are directed to confer prior to the
26   scheduling conference to discuss the following matters:
27
28
     1
         See Case Management Scheduling Order (Doc. 38) issued December 16, 2016.
 1          1.     Any matters relating to jurisdiction, venue, the joinder of additional parties
 2   or amendment of the pleadings;
 3          2.     The scope of discovery.2 Counsel are expected to comply with Rule 26(f),
 4   Federal Rules of Civil Procedure, and seek to minimize the expense of discovery. The
 5   parties shall determine how to handle the disclosure or discovery of electronically stored
 6   information. The parties shall make any agreements as to how to handle claims of privilege
 7   or claims of protection for trial-preparation materials asserted after production;
 8          3.     Initial Disclosures should have been made;
 9          4.     A schedule for all pre-trial proceedings;
10          5.     Modification of pre-trial procedures due to the simplicity or complexity of
11   the case;
12          6.     Prospects for settlement; and
13          7.     Any other matters which counsel may feel will help dispose of the matter in
14   an efficient manner.
15          IT IS FURTHER ORDERED that the parties shall prepare a joint Case
16   Management Plan and file it with the Court not less than 5 days before the Case
17   Management Scheduling Conference. The report shall include individually numbered brief
18   statements indicating:
19          1.     The names and telephone numbers for counsel who are appearing at the
20   Pretrial Scheduling Conference.
21          2.     The nature of the case, setting forth the factual and legal basis of plaintiff's
22   claims and defendant's defenses;
23          3.     The factual and legal issues genuinely in dispute and whether they can be
24   narrowed by stipulation or motions;
25          4.     The jurisdictional basis of the case, citing specific statutes;
26
     2
       The Court notes that the original deadline for completing discovery, July 16, 2016,
27   expired without an extension. Plaintiff was appointed counsel on January 9, 2018,
     subsequent to Defendants filing a timely dispositive motion after discovery had closed, but
28   with discovery requests pending by the Plaintiff. Upon appointing counsel, the Court
     denied both without prejudice.

                                                   -2-
 1           5.    The parties, if any, that have not been served or any joinder of additional
 2   parties;
 3           6.    The names of parties not subject to the Court's jurisdiction;
 4           7.    Whether there are dispositive or partially dispositive issues to be decided by
 5   pre-trial motions;
 6           8.    The status of any related cases pending before other judges of this court or
 7   before other courts;
 8           9.    Proposed deadlines for discovery, filing dispositive motions, and a proposed
 9   pre-trial order statement;3
10           10.   Estimated date that the case will be ready for trial and the estimated length
11   of trial;
12           11.   Whether a jury trial has been requested;
13           12.   The prospects for settlement, including whether any party wishes to have a
14   settlement conference with another judge or magistrate and how settlement efforts can be
15   assisted;
16           13.   Any unusual, difficult, or complex problems affecting the conduct of the
17   case. If the parties believe that discovery will require more than six months, counsel MUST
18   provide an explanation showing why, in the instant case, a lengthier period for discovery
19   is necessary and essential; and
20           14.   Any other matters which counsel feel will aid the Court in expediting the
21   disposition of this matter efficiently.
22           After the scheduling conference, the Court will enter an Updated Scheduling Order
23   setting the time within which counsel may complete discovery, file pre-trial dispositive
24   ///
25   ///
26   ///
27   ///
28   3
      See n. 1. Proposed case management deadlines should be made in the context of the status
     of this case; this is not an invitation for a “do over.”

                                                -3-
 1   motions, and file the proposed pre-trial order. The Court's Order shall control the course
 2   of the action unless modified by subsequent Order.
 3         Dated this 11th day of March, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
